 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          IN RE PETITION OF PJSC                       CASE NO. C18-1673JLR
            URALKALI FOR AN ORDER
11          PURSUANT TO 28 U.S.C. § 1782                 ORDER

12

13

14          On October 22, 2018, Petitioner PJSC Uralkali (“Uralkali”) filed a petition for an

15   order pursuant to 28 U.S.C. § 1782 to conduct discovery for use in a foreign proceeding.

16   (Pet. (Dkt. # 1).) On November 16, 2018, Respondent John E. McCaw, Jr. filed an

17   opposition to Uralkali’s petition. (Resp. (Dkt. # 16); see also 10/24/18 Order (setting

18   deadline for filing of opposition).) On November 19, 2018, this case was reassigned to

19   the undersigned Judge. (See 11/19/18 Min. Entry.) The petition is not currently noted for

20   the court’s consideration, and no reply has been filed. (See generally Dkt.) Accordingly,

21   the court ORDERS Uralkali to file a reply, if any, by November 30, 2018. The court

22   //



     ORDER - 1
 1   DIRECTS the clerk to note Uralkali’s petition (Dkt. # 1) for consideration on November

 2   30, 2018.

 3         Dated this 20th day of November, 2018.

 4

 5
                                                    A
                                                    The Honorable James L. Robart
                                                    U.S. District Court Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
